PROB 12C
(4/19)

                               United States District Court
                                        for
                              District of New Jersey
        Petition for Warrant or Summons for Offender under Supervision
his
Name of Offender: Luis David Ramos                                      Docket Number: 20-11044M-001
                                                                             PACTS Number: 6815393

Name of Sentencing Judicial Officer:      THE HONORABLE STEVEN C. MANNION
                                          UNITED STATES MAGISTRATE JUDGE

Name of Assigned Judicial Officer:        THE HONORABLE ANDRE M. ESPINOSA
                                          UNITED STATES MAGISTRATE JUDGE

Date of Original Sentence: 11/09/2020

Original Offense:     Theft of Government Property, 41 C.F.R. §§ 102-74.380(c) & 102-74.450 and 18
                      U.S.C. § 2

Original Sentence: Probation – 22 Months

Special Conditions: Special Assessment $5.00, Restitution - $7,500, Drug Testing And Treatment,
Financial Disclosure, New Debt Restrictions, Mental Health Treatment

Type of Supervision: Probation                                Date Supervision Commenced: 11/09/2020

Assistant U.S. Attorney: Leslie Faye Schwartz, 970 Broad Street, 7th Floor, Newark, New Jersey 07102,
(973) 645-2700

Defense Attorney: Carol Dominguez, Federal Defenders Office, 1002 Broad Street, Newark, New Jersey
07102, (973) 645-6347

                                    PETITIONING THE COURT

     To issue a warrant
     To issue a summons

The probation officer believes that the offender has violated the following condition(s) of supervision:

 Violation Number        Nature of Noncompliance
           1             The offender has violated the special supervision condition which states 'You
                         must refrain from the illegal possession and use of drugs, including
                         prescription medication not prescribed in your name, and must submit to
                         urinalysis or other forms of testing to ensure compliance. It is further
                         ordered that you must submit to evaluation and treatment, on an outpatient
                         or inpatient basis, as approved by the U.S. Probation Office. You must abide
                         by the rules of any program and must remain in treatment until
                         satisfactorily discharged by the Court. You must alert all medical
                         professionals of any prior substance abuse history, including any prior
                                                                      Prob 12C – page 2
                                                                      Luis David Ramos



    history of prescription drug abuse. The U.S. Probation Office will supervise
    your compliance with this condition.'

    Ramos first tested positive for illicit substances, specifically Oxycodone, on
    March 24, 2021. Ramos was referred to the Open Door treatment program in New
    Brunswick, for a substance abuse evaluation; the provider recommended that he
    engage in treatment. When Ramos initially commenced substance abuse
    treatment, he was not reporting as required and continued to use substances,
    leading to an increase in treatment sessions. Since being assessed by the treatment
    facility on March 30, 2021, Ramos has submitted positive drug screens on the
    following dates: March 30, April 13, May 24, June 1, June 3, and June 29. Despite
    Ramos continuing to use illicit substances, he has more recently been attending
    treatment as directed and participating as required.

2   The offender has violated the mandatory supervision condition which states 'You
    must not commit another federal, state, or local crime.'

    On July 1, 2021, Ramos was arrested by Perth Amboy Police Department and
    charged with Possession of CDS/Analog – Oxycodone. The undersigned officer
    awaits a copy of the finalized police report and a response from Perth Amboy
    Police Department in order to obtain exact details of the arrest; however, dispatch
    advised that at the time of the arrest, Ramos was driving the wrong direction on
    a one-way street. The police conducted a traffic stop and upon search of Ramos,
    Oxycodone was found on his person.

3   The offender has violated the mandatory supervision condition which states 'The
    defendant shall make restitution in the amount of $7,500.00. The restitution
    is due immediately and shall be paid in monthly installments of no less than
    $250.00 to commence 30 days after the date of this judgment.'

    Since commencing supervision on November 9, 2020, Ramos has made only two
    payments of $250 towards the owed restitution.


              I declare under penalty of perjury that the foregoing is true and correct.

                                     Respectfully submitted,

                                     SUSAN M. SMALLEY, Chief
                                     U.S. Probation Officer

                                         Carly T. Schultz
                                      By: CARLY T. SCHULTZ
                                          U.S. Probation Officer
                                                                                 Prob 12C – page 3
                                                                                 Luis David Ramos




/ cts

APPROVED:



Sharon A. O’Brien July 8, 2021
SHARON O'BRIEN                     Date
Supervising U.S. Probation Officer

THE COURT ORDERS:

  The Issuance of a Warrant
x The Issuance of a Summons. Date of Hearing: 7/26/2021 at 11:00 am via Zoom as recommended by Probation.
  No Action
  Other

                                                s/André M. Espinosa
                                                         Signature of Judicial Officer


                                                  9 July 2021
                                                                     Date
